                                                       Notice Recipients
District/Off: 1126−7                          User: admin                            Date Created: 8/25/2020
Case: 18−70835−JHH13                          Form ID: pdf000                        Total: 59


Recipients of Notice of Electronic Filing:
tr          C David Cottingham           dcottingham@ch13tuscaloosa.com
aty         Enslen Crowe          dcm@tblaw.com
aty         Marshall Entelisano         entelisanolawfirm@gmail.com
aty         Thomas Benjamin Humphries             thumphries@sirote.com
                                                                                                                        TOTAL: 4

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Della Stevens Jackson        349 51st St.        Tuscaloosa, AL 35405
intp        Gregory G. Jackson         349 51st Street       Tuscaloosa, AL 35405
cr          PEYTON C COCHRANE                 TUSCALOOSA COUNTY TAX COLLECTOR                          714 GREENSBORO
            AVENUE, ROOM 124               TUSCALOOSA, AL 35401
9749319     ARS/Account Resolution Specialist           Po Box 459079          Sunrise, FL 33345
9797548     Alabama Credit Union          c/o Mark C. Nelson         P.O. Box 1788          Tuscaloosa, AL 35403
9749317     Alabama Power          915 Queen City Avenue           Tuscaloosa, AL 35401
9749335     Alabama Power          Credit and Collections        600 18th Street N         Birmingham, AL 35203
9749336     Alabama Power          Glenn J. Shaull, Registered Agent         600 18th Street N         Birmingham, AL 35203
9749318     AmSher Collection Srv          4524 Southlake Parkway           Ste 15       Hoover, AL 35244
9749337     American Family Care          1735 Skyland Blvd. E          Tuscaloosa, AL 35405
9749320     Axcess Financial        7755 Montogomery Rd            Suite 400        Cincinnati, OH 45236
9749338     Balch & Bingham LLP           Eric Ray, Attorney for Alabama Power            1901 Sixth Avenue N Ste
            1500        Birmingham, AL 35203−4642
9749339     Blue Cross Blue Shield of Alabama           450 Riverchase Parkway E          Subrogation Dept.         Birmingham, AL
            35244
9749340     Brian Donald Turner         Attorney for ProKleen Inc         1426 22nd ave          Tuscaloosa, AL 35401
9749344     CSC Credit Services         Box 740040          Atlanta, GA 30374−0040
9749321     Cassandra Odom          506 Coppinville Rd          Enterprise, Al 36330
9749341     Check 'N Go        2509 McFarland Blvd.           Northport, AL 35476
9749342     Chex Systems Inc.        Attn: Consumer Relations           7805 Hudson Road, Suite 100          Saint Paul, MN
            55125
9749343     Chris Jones       Registered Agent for DCH           809 University Blvd         Tuscaloosa, AL 35401
9749322     DCH Health System           809 University BLVD. E.          Tuscaloosa, AL 35401−2029
9822110     Druid City Hospitals        809 University Blvd E         Tuscaloosa AL 35401
9749345     EQUIFAX           Post Office Box 740241          Attn: Legal Department          Atlanta, GA 30374
9749346     EXPERIAN           P O Box 9556          Allen, TX 75013
9749323     Franklin Collection Service, Inc.       Attn: Bankruptcy         Po Box 3910          Tupelo, MS 38803
9749324     Gregory Jackson         349 51st Street       Tuscaloosa, AL 35405
9749325     Holloway Credit Solutions         Po Box 6441          Dothan, AL 36302
9766828     KHEAA          P.O. BOX 798          FRANKFORT KY 40602−0798
9749326     KHESLC          Attn: Bankruptcy         Po Box 24328           Louisville, KY 40224
9797492     Kendall Speed        Chief Executive Officer         Mutual Savings Credit Union           2040 Valleydale
            Rd       Birmingham, Al 35244
9749349     Mark E. Hughes         Registered Agent for ProKleen Inc           14667 Watermelon Road            Tuscaloosa, AL
            35406
9749347     Mark Scogin         PO Box 2786          Tuscaloosa, AL 35403
9749348     Mark a Nelson        2216 14th St         Tuscaloosa, AL 35401
9749327     Mohela/Dept of Ed         633 Spirit Dr        Chesterfield, MO 63005
9749350     Paragon Contracting Serv Inc.        PO Box 12907           Norfolk, VA 23541
10422559 Peyton C. Cochrane, Tax Collector             714 Greensboro Ave, Room 124            Tuscaloosa, AL 35401
9749328     Pro−Kleen, Inc.        14667 Watermelon Rd.           Tuscaloosa, AL 35406
9818506     RHODES AND RHODES FAMILY DENTISTRY                         c/o HOLLOWAY CREDIT SOLUTIONS                     PO BOX
            230609        MONTGOMERY, AL 36123
9749351     Rachel Webber         Office of Bankruptcy Administrator           2005 University Blvd Room 1300           Tuscaloosa,
            AL 35403
9749329     Real Time Resolutions         Attn: Bankruptcy         Po Box 36655          Dallas, TX 75235
9749352     Sirote & Permutt        P. O. Box 55727         Birmingham, AL 35255
9749353     Southern Company          30 Ivan Allen Jr. Blvd NW          Atlanta, GA 30308
9749354     Stephen Leara Attorney for Blue Cross          800 Shades Creek Pkwy Ste 400           Birmingham, AL 35209
9749330     Stillman College Federal CU         P. O. Box 1430         Tuscaloosa, AL 35403
9749356     TOMMY COBB              President/CEO Tuscaloosa CU            1100 21st ave        Tuscaloosa, AL 35401
9749357     TRANSUNION, LLC              Post Office Box 1000          Attn: Legal Department          Chester, PA 19022
9749355     Thomas Corbett         US Bankruptcy Administrator           1800 5th Ave N          Birmingham, AL 35203
9749331     Tuscaloosa Credit Un         11002 21st Ave         Tuscaloosa, AL 35403
9749332     Tuscaloosa Credit Unio         1100 21st Ave         Tuscaloosa, AL 35401
9749333     Tuscaloosa Credit Union         1100 21st Avenue          Tuscaloosa, AL 35403
9749358     Wells Fargo Bank, N.A.          Default Document Processing           1000 Blue Gentian Road          Eagan, MN
            55121−7700


      Case 18-70835-JHH13 Doc 133-1 Filed 08/25/20 Entered 08/25/20 11:13:01                                                   Desc
                  PDF Picklist Creditors & Ptys: Notice Recipients Page 1 of 2
9815928   Wells Fargo Bank, N.A.      Default Document Processing         N9286−01Y,        1000 Blue Gentian
          Road       Eagan, MN 55121−7700
9749359   Wells Fargo Bank, NA      3467 Stateview Blvd.        Fort Mill, SC 29715
9749316   Wells Fargo Home Mortgage       PO Box 10335         Des Moines, IA 50306
9749334   Zaphaniah N. Allen     c/o Bruce Burttram, Attorney for Plantif      3414 Old Columbiana Rd        Birmingham,
          AL 35226
9988928   Zephaniah N. Allen     617 Wisteria Way        Gardendale, AL 35071
                                                                                                            TOTAL: 55




     Case 18-70835-JHH13 Doc 133-1 Filed 08/25/20 Entered 08/25/20 11:13:01                                        Desc
                 PDF Picklist Creditors & Ptys: Notice Recipients Page 2 of 2
